Citation Nr: 0026808	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-11 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a left wrist disability.

2.  Entitlement to service connection for a prostate 
disability.

3.  Entitlement to service connection for testicular pain 
(orchialgia).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
April 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Waco, Texas, which denied an increased evaluation for a left 
wrist disability, and denied service connection for a 
prostate disability and testicle pain.


FINDINGS OF FACT

1.  The evidence does not show that the veteran has a 
limitation of left wrist motion where palmar flexion is in 
line with the forearm, or that he has a limitation of 
dorsiflexion which is less than 15 degrees.

2.  There is no competent evidence of record which shows that 
the veteran currently has a prostate disability.

3.  The veteran's claim of entitlement to service connection 
for testicle pain is supported by evidence sufficient to make 
this claim plausible and capable of substantiation.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for a left wrist 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Code 5215 (1999).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a prostate disability.  
38 U.S.C.A. § 5107 (West 1991).

3.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for testicle pain.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  Initially, the Board notes that, in 
January 1998 letter, the Director of the VA Records 
Management Center in St. Louis, Missouri, advised the RO that 
the veteran's claims folder had not been found.  As such, it 
appears that the veteran's original claims folder has been 
lost.  The available evidence which was included in the 
rebuilt claims folder will be discussed below.

VA outpatient treatment records show that the veteran was 
seen with complaints left wrist pain on occasion from March 
1993 to April 1998.  They also show that he underwent 
physical therapy for his left wrist during this period.  In 
July 1997 an examination of his left wrist revealed that its 
flexion was slightly limited.  At that time, he was assessed 
as having a status post, well healed navicular fracture of 
the left wrist.  When seen for physical therapy in August 
1997, the veteran reported fatigue, pain and cramping in his 
left wrist and forearm after working during the day.  He had 
difficulty using the left hand to bathe after work and he had 
continuous pain with inability to perform heavy labor with 
his left upper extremity.  Since the veteran was left hand 
dominant, this made a lot of activities difficult or 
impossible.  It was noted that his compliance with exercises 
had been only moderate because he complained of increasing 
pain and soreness.  Grip testing revealed some loss of 
strength.  At that time, it was also noted that his left 
wrist pain was subjective.

The VA outpatient treatment records also show that the 
veteran's prostate was tender at the time of examinations in 
September 1993 and July 1997.

The VA outpatient treatment records further show that the 
veteran was assessed as having testicular pain, orchialgia 
and epididymitis on occasion from March 1993 to April 1998.  
In September 1993, it was noted that he had experienced 
chronic testicular pain since the 1970's and that he treated 
it with antibiotics in service.  In July 1997, it was noted 
that he had an eighteen year history of testicular pain.

On VA medical examination in May 1998, the veteran reported 
that he experienced pain and swelling in his left wrist pain.  
He also reported that he was left hand dominant.  An 
examination of his left wrist did not reveal any crepitus, 
swelling, or other abnormalities.  Range of motion testing 
revealed that the palmar flexion in his left wrist was to 60 
degrees, that he radiated to 40 degrees and that he radial 
deviated to 20 degrees.  It was noted that he had a marked 
painful response to this testing.  An X-ray examination of 
his left wrist did not reveal any residual fracture deformity 
or any other acute process.  The veteran was diagnosed as 
having residuals of a fractured left wrist.  The examiner 
commented that, regarding the veteran's left wrist pain on 
range of motion testing, painful demeanor was a learned 
behavior which could be influenced by secondary gain.

Left Wrist Disability

Law and Regulations.  Disability evaluations are determined 
by the application of the VA Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  Separate diagnostic codes identify the various 
disabilities.  When evaluating a disability, any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1999).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1999), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Diagnostic Code 5214 provides that bony fixation or ankylosis 
of the wrist of the major extremity warrants a 30 percent 
rating when it is favorable, in 20 to 30 degrees 
dorsiflexion.  A 40 percent rating is warranted when the 
ankylosis is in any other position except favorable.  A 50 
percent rating is warranted when ankylosis is unfavorable, in 
any degree of palmar flexion, or with ulnar or radial 
deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (1999).

Diagnostic Code 5215 provides that a 10 percent evaluation is 
warranted for limitation of wrist motion where palmar flexion 
is in line with the forearm, or where dorsiflexion is less 
than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215 
(1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered.  Examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain on use or due to 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Analysis.  As a preliminary matter, the Board finds that the 
veteran's claim for an increased evaluation is well grounded 
under 38 U.S.C.A. § 5107(a), as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his left wrist disability (within the competence 
of a lay party to report) is sufficient to well ground this 
claim.  Thus, the Board finds that the facts relevant to this 
issue on appeal have been properly developed and that the VA 
duty to assist the veteran has been satisfied.

The Board initially notes that, as there is no evidence of 
ankylosis of the veteran's left wrist, Diagnostic Code 5214 
is not applicable to this case.

When seen for physical therapy in August 1997, the veteran 
reported fatigue, pain and cramping in his left wrist and 
forearm after working during the day.  He had difficulty 
using the left hand to bathe after work and he had continuous 
pain with inability to perform heavy labor with his left 
upper extremity.  Since the veteran was left hand dominant, 
this made a lot of activities difficult or impossible.  It 
was noted that his compliance with exercises had been only 
moderate because he complained of increasing pain and 
soreness.  Grip testing revealed some loss of strength.  At 
that time, it was also noted that his left wrist pain was 
subjective.

The May 1998 VA examination report shows that the palmar 
flexion of the veteran's left wrist was to 60 degrees.  
Normal wrist joint motion includes a range of motion from 70 
degrees of dorsiflexion (extension) to 80 degrees of palmar 
flexion and 45 degrees of ulnar deviation to 20 degrees of 
radial deviation.  38 C.F.R. § 4.71, Plate I.  It is clear 
from the May 1998 examination at which time palmar flexion 
was 60 degrees that there is no clinically demonstrated 
limitation of motion to warrant a compensable rating under 
the above diagnostic criteria.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40, and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

As indicated, pain is an important factor in evaluating a 
given disability, 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown.  
Some functional loss supported by adequate pathology must be 
apparent.  38 C.F.R. § 4.40.  In this case, left wrist pain 
has been consistently reported by the veteran.  He has 
reported that the left wrist disorder is also productive of 
fatigue and cramping and that these left wrist symptoms 
impair his ability to perform heavy labor with his left upper 
extremity.  He has indicated that since he is left hand 
dominant, this has severely limited his activities.  The 
objective medical evidence does reflect that the veteran has 
some loss of strength of the left upper extremity and 
slightly less than full range of motion of the wrist.  
Accordingly, the evidence does support a finding of 
additional functional loss due to pain, including during 
flare-ups, so as to warrant a compensable rating for a left 
wrist disability.

The Board has carefully reviewed the evidence of record an 
has not identified any evidence which would lead to the 
assignment of a disability rating above 10 percent, either 
under the schedular criteria or with the application of any 
other law or VA regulation.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, 10 percent is the highest rating 
available.  Accordingly, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has also given consideration to evaluating the 
veteran's service-connected disability under a different 
Diagnostic Code.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en 
banc).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board finds that 38 C.F.R. § 4.71a, 
Diagnostic Code 5214, pertaining to ankylosis of the wrist, 
is obviously inapplicable because there is no medical 
evidence or even a suggestion that the veteran's right wrist 
is ankylosed.  There are no other diagnostic codes which 
pertain to a wrist disability.  Accordingly, the Board 
believes that the veteran is most appropriate under 
Diagnostic Code 5215.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The RO held that this case does not present such an 
exceptional or unusual disability picture as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board concurs with the RO as to 
this matter.  The evidence does not show that the veteran has 
been hospitalized frequently for his left wrist disability.  
In addition, it does not show that his left wrist disability 
causes a marked interference with employment.  Therefore, the 
Board finds that the evidence reflects that the overall 
disability picture does not rise to a level which would 
warrant assigning it a compensable evaluation.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 3.321(b)(1) (1999).

In determining that the veteran is entitled to a 10 percent 
rating for his left wrist disability, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In reaching this decision, the Board has 
resolved all reasonable doubt in the veteran's behalf.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).  
Accordingly, for the reasons and bases stated above, a 10 
percent disability evaluation, but no higher, is granted for 
the veteran's left wrist disability.  


Prostate Disability and Testicle Pain

Law and Regulations.  Before reaching the merits of the 
veteran's claims, the threshold question which must be 
resolved is whether the veteran has presented evidence that 
his claims of service connection are well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim, a claim that is meritorious on its own or 
capable of substantiation.  Id. at 81.  An allegation alone 
is not sufficient; an appellant must submit evidence in 
support of his claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

The veteran's service medical records are not available for 
review.  Where service medical records are not available, the 
Board's obligations to explain its findings and conclusions 
and to consider the benefit-of-the-doubt rule is heightened.  
Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).


Analysis:  Prostate Disability.  The Board is of the opinion 
that the veteran has not presented evidence of a well-
grounded claim of service connection for a prostate 
disability.  As reported earlier, the veteran's service 
medical records are not available for review.  As such, there 
is no showing that he incurred a prostate disability in 
service.

The Board finds that what is of greatest significance in 
adjudicating this issue is the fact that the veteran's post-
service medical records are negative for any report or 
clinical finding of a prostate disability.  The Board is 
aware that the VA outpatient treatment records show that his 
prostate was tender at the time of examinations in September 
1993 and July 1997, and that he was seen with complaints of 
epigastric pain in September 1997. However, these records 
still fail to show any clinical finding that he had a 
prostate disability.  Instead, the September 1997 records 
shows an impression of rule out cholelithiasis.  In the 
absence of a current disability, the veteran has not met the 
first prong of the Caluza test.

The Board also notes that the veteran, in a statement dated 
in February 2000, reported that he had never claimed to have 
prostate trouble and that he had only requested relief for 
testicular discomfort.  In the absence of competent evidence 
of a prostate disability, the claim of service connection for 
a prostate disability is not well grounded.  Caluza, 7 Vet. 
App. at 506.

Only if a claim is well-grounded may the Board evaluate the 
merits of the claim.  Because the veteran has not fulfilled 
his threshold burden of submitting a well-grounded claim, the 
benefit of the doubt doctrine is not applicable in this 
instance.  See Gilbert, 1 Vet. App. at 49, 55 (noting that 
the benefit of the doubt rule does not apply during the 
process of gathering evidence and that it does not shift from 
the claimant to the Secretary the initial burden to submit a 
facially valid claim).


Analysis:  Testicular Pain (Orchialgia).  In assessing 
whether the veteran's claim of entitlement to service 
connection for testicular pain meets the threshold for a 
well-grounded claim, the statutes, rules, and cases make 
clear that VA must construe all facts, make all inferences, 
and apply all presumptions in favor of the veteran.  Thus, 
the evidence submitted in support of this claim must be 
accepted as true for the purpose of determining whether the 
claim is well grounded except when the evidentiary assertion 
is inherently incredible or when the fact asserted is beyond 
the competence of the person making the assertion.  The 
United States Court of Appeals for the Federal Circuit in 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000), emphasized 
that the threshold of plausibility for a claim to be well 
grounded is "unique and uniquely low."  In Harth v. West, 
No. 98-2061 (U.S. Vet. App. July 19, 2000), the Court 
reminded VA that only the evidence in support of a service-
connection claim is to be considered when determining whether 
it is well grounded. 

The Board finds that the veteran has submitted a well 
grounded claim of service connection for testicular pain.  
There is evidence of a current disability, as the VA 
outpatient treatment records show that he was assessed as 
having testicular pain, orchialgia and epididymitis on 
occasion from March 1993 to April 1998.

Regarding evidence of in-service incurrence, the veteran's 
service medical records are not available for review.  
However, the veteran has provided statements as to his in-
service testicle pain.  He is competent to provide evidence 
regarding such problems and his statements must be accepted 
as credible at the well grounded stage.  The Court in Savage 
held that as long as the condition was noted at the time the 
veteran was in service, such noting need not be reflected in 
any written documentation contemporaneous to service.  Thus, 
for well-groundedness purposes, in-service testicular pain is 
established.

The appellant may obtain the benefit of § 3.303(b) (that is, 
providing a substitute way of showing medical nexus for 
purposes of well grounding his claim) if continuity of 
symptomatology is demonstrated.  See Savage v. Gober, 10 Vet. 
App. at 495-98.  The Court has pointed out that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  As to a threshold determination of well 
groundedness, such evidence is generally presumed credible 
and is not subject to weight.

The Court in Savage, supra, held that medical-nexus evidence 
of relationship between present disability and service is not 
required, but that medical evidence is required to 
demonstrate such a relationship between any present 
disability and the continuity of symptomatology demonstrated, 
unless such a relationship is one as to which a lay person's 
observation is competent.  The appellant has provided 
evidence that he experienced testicular pain during service 
and that he has continued to experience testicular pain since 
his release from service.  VA outpatient treatment records 
dated in September 1993 reflects that a physician noted that 
the veteran reported that he had experienced testicular pain 
since the 1970's and that he treated it with antibiotics in 
service.  A July 1997 VA outpatient treatment record includes 
a notation that the veteran had an eighteen year history of 
testicular pain.  For purposes of well-groundedness, this 
evidence is presumed credible because it is not inherently 
incredible or beyond the competence of these individuals, as 
lay persons, to observe.  Thus, the Board finds that the 
statements of the appellant are sufficient to show continuity 
of symptomatology.

Nevertheless, notwithstanding the appellant's showing that he 
experienced testicular pain during service and post-service 
continuity of symptomatology, the Board must next determine 
whether or not medical expertise is required to relate the 
appellant's present testicular pain, diagnosed as orchialgia, 
to his post-service symptoms.  As the Court has pointed out, 
the answer depends on the nature of the appellant's present 
condition, i.e., whether it is of a type that requires 
medical expertise to identify it as the same condition as 
that for which continuity of symptomatology has been 
demonstrated.  As noted above, the Court held that medical 
causation evidence was not be necessary for conditions that 
lend themselves to lay observation such as flat feet.  The 
Board finds that the appellant's orchialgia, testicular pain, 
lends itself to lay observation.  The appellant claims to 
have testicular pain which began while he was in service.  
His account as to the testicular pain are not beyond the 
competence of a lay person to observe.  Likewise, the 
appellant is competent to show continuity of symptomatology 
with respect to the testicular pain.  Thus, in view of the 
guidance provided by the Court, the Board holds that medical 
evidence is not needed to provide a causal nexus between the 
testicular pain noted in medical records dated in the 1990's 
and the testicular pain which the appellant experienced 
during service and continuously thereafter.

Pursuant to the above analysis, testicular pain was noted 
during service, continuity of symptomatology of the 
testicular pain has been demonstrated, and competent lay 
evidence relates the present condition to that 
symptomatology.  Accordingly, the appellant's claim is well 
grounded.

Further appellate review of the claim of service connection 
for testicle pain is deferred pending completion of the 
development requested below in the remand portion of this 
decision.


ORDER

Entitlement to a 10 percent evaluation for a left wrist 
disability is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Service connection for a prostate disability is denied.

The claim of entitlement to service connection for testicle 
pain is well grounded.  To this extent only, the benefit 
sought on appeal is allowed.


REMAND

Because the veteran's claim of service connection for 
testicular pain is well grounded, VA has a duty to assist the 
veteran in developing the facts pertinent to this claim.  
38 U.S.C.A. § 5107(a).  In the instant case, the Board finds 
that additional development is necessary for a full and fair 
adjudication of this issue.

The veteran has not been accorded a VA examination for the 
purpose of determining the etiology and date of onset of his 
testicle pain.  When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the Board 
finds that a VA examination is needed to determine the 
etiology and date of onset of the veteran's testicle pain.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, the Board concludes that a remand is necessary 
for a full and fair adjudication of this issue.

The Board also finds that another attempt to locate the 
veteran's service medical records should be made as they will 
be useful in determining whether the veteran's testicle pain 
originated in service.

The Board notes that, in a February 2000 letter to the RO, 
the veteran reported that he received treatment for testicle 
pain at the Institutional Division of the Texas Department of 
Criminal Justice from 1985 to 1987 and from 1991 to 1992, and 
at a Veterans Service Center.  It does not appear that an 
attempt has been made to associate these records with the 
claims folder either.  An attempt to locate these records 
should be made as they may also be useful in determining 
whether the veteran's testicle pain originated in service.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim, it is REMANDED 
for the following actions:

1.  The RO should request the veteran to 
provide the names and addresses of all 
medical care providers who have treated 
him for his testicle pain.  After 
securing any necessary releases, the RO 
should obtain those records not on file.  
The RO should specifically obtain the 
veteran's medical records from the Texas 
Department of Criminal Justice for 1985 
to the present; and from a Veterans 
Service Center located on Circle Drive in 
Fort Worth, Texas.

2.  The RO should also contact the 
National Personnel Records Center (NPRC) 
through official channels and request 
that it forward copies of the veteran's 
service medical records, if available.

3.  The veteran should be afforded an 
examination by an appropriate specialist 
in order to determine the etiology and 
date of onset of his testicle pain.  The 
claims folder must be made available to 
the examiner prior to the examination.  
The examiner should elicit a detailed 
history from the veteran of his in-
service and post-service testicle pain.  
Following an examination of the veteran, 
the examiner should specifically comment 
as to whether it is as likely as not that 
the veteran has a chronic testicle 
disorder which had its onset during his 
military service.  All opinions expressed 
must be accompanied by a rationale.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  The RO should review the 
requested examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
REMAND, and if it is not, the RO should 
take corrective action.

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issue of service connection for a 
chronic testicle disorder.

If this benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

 



